           Case 4:20-cv-05640-YGR Document 234 Filed 01/06/21 Page 1 of 2


 1   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   27th Floor San Francisco, CA 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510
 5   CHRISTINE A. VARNEY (pro hac vice)
     cvarney@cravath.com
 6   KATHERINE B. FORREST (pro hac vice)
     kforrest@cravath.com
 7   GARY A. BORNSTEIN (pro hac vice)
     gbornstein@cravath.com
 8   YONATAN EVEN (pro hac vice)
     yeven@cravath.com
 9   LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
10   M. BRENT BYARS (pro hac vice)
     mbyars@cravath.com
11   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
12   New York, New York 10019
     Telephone: (212) 474-1000
13   Facsimile: (212) 474-3700

14   Attorneys for Plaintiff Epic Games, Inc.

15
                              UNITED STATES DISTRICT COURT
16
                           NORTHERN DISTRICT OF CALIFORNIA
17
                                        OAKLAND DIVISION
18

19     EPIC GAMES, INC.,                               Case No. 4:20-cv-05640-YGR-TSH
                                                       Case No. 4:11-cv-06714-YGR-TSH
20                       Plaintiff, Counter-defendant, Case No. 4:19-cv-03074-YGR-TSH
                             v.
21
       APPLE INC.,
22
                        Defendant, Counterclaimant.
23                                                      EPIC GAMES, INC.’S
       IN RE APPLE IPHONE ANTITRUST                     STATEMENT CONCERNING
24     LITIGATION                                       DEFENDANT APPLE INC.’S
                                                        STATEMENT IN RESPONSE TO
25                                                      ORDER TENTATIVELY DENYING
       DONALD R. CAMERON, et al.,                       ADMINISTRATIVE MOTION TO
26                                          Plaintiffs, MODIFY CASE SCHEDULE
                             v.                       Judge: Hon. Yvonne Gonzalez Rogers
27
       APPLE INC.,
28                                  Defendant.
     EPIC’S STATEMENT CONCERNING APPLE’S STATEMENT IN RESPONSE TO ORDER TENTATIVELY
                 DENYING ADMINISTRATIVE MOTION TO MODIFY CASE SCHEDULE
     CASE NO. 4:20-CV-05640-YGR-TSH; 4:11-CV-06714-YGR-TSH; 4:19-CV-03074-YGR-TSH
             Case 4:20-cv-05640-YGR Document 234 Filed 01/06/21 Page 2 of 2


 1                    In a filing relating to a dispute between Apple Inc. (“Apple”) and the class

 2   plaintiffs in the above-captioned actions, Apple has requested “that the Court consider moving

 3   the class certification briefing schedule, the Epic trial, and other corresponding dates back by

 4   approximately eight weeks”. (See Epic v. Apple, Dkt. 223 at 4-6.) But these scheduling issues

 5   relating to class certification should not impact the schedule in Epic v. Apple in any way. Epic

 6   Games, Inc. (“Epic”) hesitates to burden the Court with additional paper on this issue, but does

 7   so in light of the statements Apple made in the related class actions regarding the Epic v. Apple

 8   trial date.

 9                    Apple has long been attempting to manufacture delay to resist a schedule that it

10   never wanted. Apple’s filing in the related class actions is just the most recent step in its
11   playbook. Epic strongly opposes any delay in the Epic v. Apple case. Epic is fully prepared to
12   proceed on the current Court-ordered schedule and requests that no change be made to that
13   schedule. For the same reasons—and more—that led the Court to set Epic v. Apple for trial on
14   May 3, 2021, Epic would suffer significant prejudice as a result of any delay. Should the Court
15   consider a change in the schedule of the Epic v Apple case, Epic respectfully asks to be heard
16   on this issue.
17

18    Dated: January 6, 2021                       FAEGRE DRINKER BIDDLE & REATH LLP
                                                     Paul J. Riehle
19
                                                   CRAVATH, SWAINE & MOORE LLP
20                                                   Christine Varney
                                                     Katherine B. Forrest
21                                                   Gary A. Bornstein
                                                     Yonatan Even
22                                                   Lauren A. Moskowitz
                                                     M. Brent Byars
23

24                                                 Respectfully submitted,
25                                                 By: /s/ Lauren A. Moskowitz
                                                        Lauren A. Moskowitz
26
                                                         Attorneys for Plaintiff Epic Games, Inc.
27
                                            -2-
28    EPIC’S STATEMENT CONCERNING APPLE’S STATEMENT IN RESPONSE TO ORDER TENTATIVELY
                  DENYING ADMINISTRATIVE MOTION TO MODIFY CASE SCHEDULE
      CASE NO. 4:20-CV-05640-YGR-TSH; 4:11-CV-06714-YGR-TSH; 4:19-CV-03074-YGR-TSH
